         Case 1:19-mj-00129-GMH Document 1-1 Filed 05/16/19 Page 1 of 1



                                      STATEMENT OF FACTS

         On Wednesday, May 15, 2019 at approximately 1100 hours, members of the United States Park
Police (USPP), Anacostia District, and the Federal Bureau of Investigation (FBI) Safe Street Task Force
(SSTF) received information from a confidential source that there was an individual in possession of a
firearm in the area of the 5100 block of Sheriff Road Northeast, in Washington, D.C. The confidential
source described the individual in possession of a firearm as a black male, 6’6” in height, heavy build,
wearing all black and driving a silver in color Acura MDX with Virginia registration USF4775. The vehicle
is registered to Beverly A. Briscoe.

         Officers located the silver in color Acura MDX with Virginia registration USF4775, unoccupied
and parked in front of 5128 Sheriff Road Northeast, in Washington, D.C. Officers watched the vehicle. At
approximately 1200 hours, officers observed an individual (Defendant Briscoe) walking toward the silver
in color Acura MDX with Virginia registration USF4775 that matched the physical description described
by the source. Defendant Briscoe entered the vehicle through the driver side door and sat in the vehicle.
Officers approached and detained Defendant Briscoe. A search of the vehicle revealed a firearm under the
front passenger seat by FBI Special Agent Josh Taylor. Defendant Briscoe was placed under arrest and
transported to the United States Park Police District Five for processing. While in custody, Defendant
Briscoe was interviewed by FBI Special Agent Hanna. Defendant Briscoe admitted to purchasing the gun
for his protection.

      The firearm recovered was determined to be a Smith & Wesson .40 caliber with a serial number of
PBE3212, loaded with one (1) round in the chamber and nine (9) rounds in the magazine.

        A WALES/NCIC check of Defendant Briscoe revealed he did not have a license to possess a
firearm in the District of Columbia. Defendant Briscoe has previously be convicted of a crime punishable
by imprisonment for a term exceeding one year. A criminal history check of Defendant Briscoe through the
National Crime Information Center confirmed that the defendant had a prior felony conviction in District
of Columbia Superior Court, Criminal Case No. 2009-CF2-022756 and in Arlington County Virginia,
Criminal Case No. CR09001124-00. There are no firearms manufactured in the District of Columbia.



                                                __________________________________________
                                                DETECTIVE SERGEANT JONATHAN DANIELS
                                                UNITED STATES PARK POLICE


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF MAY, 2019.



                                                        ___________________________________
                                                        G. MICHAEL HARVEY
                                                        UNITED STATES MAGISTRATE JUDGE
